"Railroads having for their principal object the public accommodation, the proprietors thereof shall be bound to provide crossings, stations, and other facilities for the public." G. L., c. 161, s. 1. There is nothing in "An act to establish a board of railroad commissioners," c. 101, Laws 1883, repealing or modifying this provision of the General Laws, while the opposite intent appears from s. 10 of the same act, that "no request or advice of the board shall impair in any manner the legal duties and obligations of a railroad corporation, or its legal liability for the consequences of its acts or the neglect or mismanagement of its agents or servants." The defendants being bound by statute, aside from any obligation imposed upon them at common law as *Page 344 
common carriers, to provide a station for the accommodation of intending passengers, are liable to an individual injured through their failure to perform the duty imposed by statute. The crossings, stations, and other facilities intended by the statute are such as are reasonably sufficient for the accommodation of the public. The plaintiff's case presented three questions of fact: (1) Was the station, closed and unwarmed at the hour of the advertised departure of the train, reasonably sufficient for the accommodation of the public? (2) Was the plaintiff, in waiting upon the open platform for the arrival of the delayed train exposed to the severe cold, guilty of a want of ordinary care which contributed to his injury? and (3) Was the injury complained of the result of the defendants' negligence? Upon these questions the evidence was conflicting, but they were all fairly submitted to the jury, with instructions that are not open to exception, and to which, so far as appears, no exception was taken. The defendants except to the refusal to instruct the jury that "if the plaintiff stood upon the platform waiting for the train, and from the exposure took cold and became ill, still the cold and illness were not proximately caused by the fault of the defendants, but were caused by the voluntary act of the plaintiff in waiting upon the platform exposed to the weather, and he cannot recover for the illness so occasioned." This request was properly denied. Whether injury by exposure to the weather of a passenger awaiting in the open air the arrival of a delayed train, was or was not a result which might naturally and reasonably be expected from the failure of the defendants to open and warm their station at an inclement season of the year, or, in other words, whether the defendants' negligence was the proximate cause of the plaintiff's injury, was a question to be determined by the jury, and was properly left to their decision. Stark v. Lancaster, 57 N.H. 88; Gilman v. Noyes, 57 N.H. 627.
The case of Pike v. Grand Trunk Railway Co., 89 Fed. Rep. 255, cited by the defendants, does not present a case of a passenger seeking a passage upon a railroad, nor of an employe of the railroad, but of one volunteering on her own motion to go into danger without request. The plaintiff in this case had a contract with the defendants for carriage from Berlin to Stratford; and without fault on his part, so far as the case shows, put himself at the railroad's advertised place to take the train and enjoy the benefit of his contract. He was injured without fault of his own, through the failure of the railroad to provide a suitable place in which to wait for the arrival of the train.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred. *Page 345